Citation Nr: 9934331	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  94-39 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and P.S.


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The veteran had active military service from October 1940 to 
October 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 1992 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico, which, in 
pertinent part, found that the veteran had not submitted new 
and material evidence to reopen his claim for service 
connection for hearing loss.

The October 1992 rating decision also found that the veteran 
had not submitted new and material evidence to reopen his 
claim for service connection for tinnitus, and he perfected 
his appeal to the Board as to this issue.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.302 (1999).  During the 
pendency of this appeal, a December 1993 rating decision 
granted service connection for tinnitus, with assignment of a 
10 percent disability rating.  The veteran has not indicated 
disagreement with that decision, and this issue is not before 
the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) (The issue of the amount of compensation for a service-
connected disability is a different issue than entitlement to 
service connection for that disability, and a second Notice 
of Disagreement must be filed by the veteran in order to 
initiate appellate review concerning the issue of 
compensation.)


REMAND

In the veteran's March 1993 substantive appeal, he requested 
a personal hearing before a Member of the Board at the RO.  
Rather, he was provided hearings before a local Hearing 
Officer in May 1993 and April 1994.  In November 1999, the 
Board asked the veteran if he still desired a hearing before 
a Member of the Board at the RO, and he responded 
affirmatively.  Since he has not been provided a hearing in 
accordance with his request, it is appropriate to remand this 
case for due process reasons.  

Accordingly, this case is REMANDED for the following:

Schedule the veteran for a hearing before a 
Member of the Board at the RO, and notify him 
of the scheduled hearing at the latest 
address of record.  This hearing is to be 
scheduled in accordance with applicable law.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 1999).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


